927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Jeffries HATCH, Appellant,v.William M. PLAUT.
No. 90-7062.
United States Court of Appeals, District of Columbia Circuit.
Feb. 20, 1991.

APPEAL DISMISSED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, or in the alternative, for summary affirmance, and the opposition thereto;  and construing the notice of appeal as a request for issuance of a certificate of probable cause, it is


2
ORDERED, on the court's own motion, that the request for issuance of a certificate of probable cause be denied and the appeal be dismissed for lack of jurisdiction.  A certificate of probable cause is a jurisdictional prerequisite to an appeal by a state prisoner from the denial of a federal habeas petition.    See Garris v. Lindsay, 794 F.2d 722, 724 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986).  A certificate of probable cause may issue only upon a "substantial showing of the denial of a federal right."    Barefoot v. Estelle, 463 U.S. 880, 892 (1983).  No such showing has been made here.  It is


3
FURTHER ORDERED that the motion to dismiss, or in the alternative for summary affirmance, be dismissed as moot.


4
Because no appeal has been allowed, no mandate shall issue.